[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONON MOTION TO DISMISS
The plaintiff, owner of property in Suffield, appeals, pursuant to General Statutes 7-137c, the adoption of a "Proposed Water Main Assessment and Connection Charge Policy" by defendant Town of Suffield and the Town of Suffield Water Pollution Control Authority. The defendants have moved to dismiss, claiming that the court lacks jurisdiction inasmuch as the Town has not as yet assessed plaintiff's property.
Section 7-137c provides in pertinent part:
    "Within sixty days of an assessment under this section, the owner of any property so assessed may appeal to the Superior Court for the judicial district with which such land is situated from the valuation of such assessment . . ."
The plaintiff claims that the Town, after hearing, had established the means and method by which it is ascertained what the plaintiff must pay. Therefore, the plaintiff claims it has been assessed within the meaning of General Statutes section 7-137c.
Although plaintiff's appeal seems somewhat premature, he has raised the issue of whether he has been in fact assessed. Therefore, he is entitled to present some evidence on this factual issue.
Accordingly, the motion to dismiss is denied without prejudice.
Allen, Trial Court Referee